Dismissed and Memorandum Opinion filed October 29,
2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00655-CV
____________
 
JAMES CHARBONNEAU, Appellant
 
V.
 
TOMBALL REGIONAL MEDICAL CENTER, Appellee
 

 
On Appeal from the 113th District Court
Harris County, Texas
Trial Court Cause No. 2008-50783
 

 
M E M O R
A N D U M   O P I N I O N
This appeal is from a judgment signed May 12, 2009.  No clerk=s record has been filed.  On
September 24, 2009, the clerk responsible for preparing the record in this
appeal informed the court appellant did not make arrangements to pay for the
record.  
On September 28, 2009, notification was transmitted to all
parties of the court's intention to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b). Appellant
has not provided this court with proof of payment for the record, and the
record has not been filed. 
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Seymore and Sullivan.